*642MEMORANDUM2
Stanley D. Mosler and Eileen C. Mosler appeal pro se the district court’s order denying their Motion to Reinstate Case to Civil Active List. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We affirm for the reasons stated in the district court’s order filed November 15, 1999.
Appellants’ motion to file supplemental excerpts of record is denied.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.